           Case 1:18-cv-04596-VEC Document 78 Filed 03/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
NATURAL RESOURCES DEFENSE
                                                                        :
COUNCIL, INC., et al.,
                                                                        :   18 Civ. 4596 (VEC)
                                    Plaintiffs,                         :
                                                                        :
         -against-                                                      :
                                                                        :
U.S. DEPARTMENT OF THE INTERIOR, et al.,                                :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------x
                                                                        :
NATIONAL AUDUBON SOCIETY, et al.,
                                                                        :
                                    Plaintiffs,                         :   18 Civ. 4601 (VEC)
                                                                        :
         -against-                                                      :
                                                                        :
U.S. DEPARTMENT OF THE INTERIOR, et al.,                                :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------x
                                                                        :
STATE OF NEW YORK, et al.,
                                                                        :
                                    Plaintiffs,                         :   18 Civ. 8084 (VEC)
                                                                        :
         -against-                                                      :
                                                                        :
U.S. DEPARTMENT OF THE INTERIOR, et al.,                                :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------x

                                           NOTICE OF MOTION

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law of

Defendants U.S. Department of the Interior, U.S. Fish and Wildlife Service, and Daniel Jorjani

(“Defendants”) in Support of Their Cross-Motion for Summary Judgment and in Opposition to

the Plaintiffs’ Motions for Summary Judgment, and the Administrative Record, filed with the

Clerk of the Court on November 21, 2019, see Dkt. No. 65, Defendants, by their attorney,
         Case 1:18-cv-04596-VEC Document 78 Filed 03/27/20 Page 2 of 2



Geoffrey S. Berman, United States Attorney for the Southern District of New York, hereby move

this Court for an order granting summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure.

Dated:   New York, New York
         March 27, 2020
                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York
                                            Attorney for Defendants

                                   By:      /s/ Andrew E. Krause
                                            ANDREW E. KRAUSE
                                            Assistant United States Attorney
                                            86 Chambers Street, Third Floor
                                            New York, New York 10007
                                            Telephone: (212) 637-2769




                                               2
